Exhibit 10.24

ACE LIMITED

DESCRIPTION OF EXECUTIVE OFFICER CASH COMPENSATION

FOR 2006

Set forth below are the 2006 annual base salaries of the Chief Executive
Officer, the Chief Financial Officer and each of the three other most highly
compensated executive officers in 2006 who were executive officers as of
December 31, 2006.

Evan Greenberg, President and Chief Executive Officer

$1,000,000

Philip Bancroft, Chief Financial Officer

$670,000

Robert Cusumano, General Counsel and Secretary

$500,000

Brian Dowd, Chief Executive Officer Insurance-North American

$625,000

Paul Medini, Chief Accounting Officer

$400,000

In addition to the above, these officers receive an annual bonus for 2006 that
is determined in the first quarter of 2007 and perquisites and other personal
benefits that may include housing allowances, personal use of the Company
aircraft, relocation expenses, club memberships, private drivers, financial
planning, car allowance or Company leased vehicle, home security, personal
apartment costs and long service awards, tax gross ups and contributions to
retirement plans. The annual base salaries for 2007 for these officers are
determined during the first quarter of 2007.